Exhibit 10.3

2009 Short-Term Incentive Plan of Mark E. Haidet

2009 STI Goals

 

Name: Mark Haidet    Job Title: CFO Effective Dates of Plan: 1/1/09 – 12/31/09
   Business Unit: Corporate Services STI Potential: 70% of Base Salary   
Manager: John Heyman

Goals:

 

Goal Description

   Weight     Payout
Timing   

Budget

(show qtrly if applicable)

  

Target

(show qtrly if applicable)

  

Comments

Company Operating Income – 67% paid at Budget

   67 %   Annual   

Q1 = N/A

Q2 = N/A

Q3 = N/A

Q4 = N/A

Annual = [xxxxxx]*

  

Q1 = N/A

Q2 = N/A

Q3 = N/A

Q4 = N/A

Annual = N/A

  

Central G&A expenses as a % of revenue & other operational objectives as
determined by the CEO. This portion of bonus is only paid out if the Operating
Income budget is achieved.

   33 %   Annual   

Q1 = N/A

Q2 = N/A

Q3 = N/A

Q4 = N/A

Annual = [xxxxxx]*

  

Q1 = N/A

Q2 = N/A

Q3 = N/A

Q4 = N/A

Annual = [xxxxxx]*

   The Central G&A goal has Budget & Target level goals. 50% is paid at Budget &
50% is paid linearly between Budget & Target.

 

* Filed under an application for confidential treatment.